 

EXHIBIT 10.30

 

 

CERTAIN IDENTIFIED INFORMATION (INDICATED BY “[***]”) HAS BEEN EXCLUDED FROM
THIS EXHIBIT BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

 

LICENSE AGREEMENT

 

This License Agreement (“Agreement”) is effective October 11, 2019 (the
“Effective Date”), by and among Admedus Ltd, a public limited company organized
under the laws of Australia with an address at Toowong Tower Level 3, 9 Sherwood
Rd, Toowong QLD 4066 Australia (the “Parent”), Admedus Regen Pty Ltd, a
proprietary limited company organized under the laws of Australia with a
registered address at Toowong Tower Level 3, 9 Sherwood Rd, Toowong QLD 4066
Australia (“ARPL”) and Admedus Biomanufacturing Pty Ltd, a proprietary limited
company organized under the laws of Australia with a registered address at
Toowong Tower Level 3, 9 Sherwood Rd, Toowong QLD 4066 Australia (“ABPL”),
(Parent, ARPL and ABPL, collectively the “Licensor”) and LeMaitre Vascular,
Inc., a Delaware corporation with an address at 63 Second Ave., Burlington,
Massachusetts 01803 (the “Licensee”). Licensor and Licensee may be referred to
herein individually as a “Party”, or collectively as the “Parties”.

 

WHEREAS, Licensor and its Affiliates (as defined below) develop, manufacture,
market and sell the CardioCel, CardioCel 3D, CardioCel Neo, VascuCel, and
VascuCel 3D biologic patch product lines worldwide (the “Products”);

 

WHEREAS, in accordance with an Asset Purchase Agreement of even date herewith by
and among Licensor and its Affiliates (“Seller Group”) and Licensee (“APA”),
Seller Group has agreed to convey, sell, transfer and assign to Licensee, and
Licensee has agreed to purchase from Seller Group, certain assets of the Seller
Group related to the manufacture, marketing, distribution and sale of the
Products;

 

WHEREAS, simultaneously with the Closing (as defined in the APA), Licensor shall
grant to Licensee certain licenses to the technology and other intellectual
property of ARPL and ABPL related to the manufacture of the Products on the
terms and conditions set forth herein;

 

WHEREAS, Licensor and its Affiliates and Licensee are parties to that certain
Transition Services Agreement (“TSA”) dated October 11, 2019, wherein Licensor
has agreed to provide certain services to the Licensee related to the
manufacture, marketing, distribution and sale of the Products during the
Transition Period;

 

NOW, THEREFORE, in consideration of the mutual premises set forth above and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:

 

1.     DEFINITIONS.

 

(a)     “Affiliate” means any company, partnership, joint venture or other
entity, which directly or indirectly controls, is controlled by or is under
common control with a respective named Party. Control shall mean the possession
of more than fifty percent (50%) of the voting stock or the power to control the
management and policies of the controlled entity, whether through the ownership
of voting securities, by contract, or otherwise. For purposes of this License
Agreement, Admedus Vaccines Pty Ltd. shall not be considered an Affiliate of
Licensor.

 

 

--------------------------------------------------------------------------------

 

 

(b)     “Bankruptcy Code” means the United States Bankruptcy Code.

 

(c)     “Business Day” means each day other than a Saturday, Sunday or a day
upon which national banks in Boston, Massachusetts are closed for ordinary
domestic banking business.

 

(d)     “Commercialization” or “Commercialize” means any and all activities
related to obtaining pricing and reimbursement approvals, marketing, promoting,
manufacturing commercial supplies of, distributing, importing, exporting,
offering for sale or selling a Product.

 

(e)      “Exclusive Fields” means (i) patches for cardiac repair or replacement
(excluding catheter-delivered repair or catheter-delivered replacement devices),
(ii) conduits formed from flat patches for cardiac repair or replacement; and
(iii) vascular repair or replacement.

 

(f)      “Governmental Authority” means any US federal, state or local or any
foreign government, or political subdivision thereof, or any multinational
organization or authority or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any governmental arbitrator or
arbitral body.

 

(g)     “Improvement” means any modification to or derivative of a device,
process, compound, system or other matter described in a Licensed Patent or
enabled by the Licensed Technology, provided such modification or derivative
either embodies, utilizes, is based upon, or relies upon the Licensed
Technology, or if unlicensed, would infringe one or more valid claims under the
Licensed Patents.

 

(h)     “Law” or “Laws” Law or Laws means all laws, statutes, rules,
regulations, orders, judgments or ordinances of any Governmental Authority.

 

(i)     “Legal Proceedings” means any claim, action, suit, arbitration or
judicial, administrative, investigative or other proceeding, brought by, before
or under the jurisdiction of any Governmental Authority, including without
limitation, lawsuits brought by third parties.

 

(j)     “Licensed IP” means the Licensed Patents and the Licensed Technology and
no other Excluded Asset as defined in the APA.

 

(k)     “Licensed Patents” means (i) the patents listed in Schedule 1 attached
hereto, (ii) all divisional, continuation, and continuation-in-part applications
of any listed patent applications of Schedule 1, (iii) all patents issuing from
any of the foregoing applications, (iv) all reissues, reexaminations, extensions
and foreign counterparts (within the Territory) of any of the foregoing patents
or that cover or claim the inventions in any of the foregoing patents, (v) all
patents and patent applications including provisional patent applications
anywhere in the Territory, at any time, claiming priority from any of the
foregoing patent applications, including divisionals, continuations,
continuations-in-part, and continued prosecution applications and (vi) any and
all patents issued in the future from the foregoing patent applications
described above, patents covering Licensor Improvements or which include claims
covering any of the Products or any future versions thereof. The Licensed
Patents shall include all of the above in existence on the Effective Date and
through and including the last day of the Transition Period.

 

2

--------------------------------------------------------------------------------

 

 

(l)      “Licensed Technology” means all conceptions, ideas, innovations,
discoveries, inventions, processes, materials, machines, formulae, equipment,
improvements, enhancements, modifications, technological developments, know-how,
show-how, methods, techniques, systems, designs, production systems and plans,
software, documentation, clinical, technical, scientific, and medical
information, regulatory information, data, programs and information and works of
authorship, whether or not patentable, copyrightable, or susceptible to any
other form of legal protection owned and controlled by Licensor that are
necessary for and used in the manufacture or sale of the Products in existence
as of the Effective Date and all Improvements to such Licensed Technology
created or developed by Licensor for the manufacture of the Products. The
Licensed Technology shall include all of the above in existence on the Effective
Date and through and including the last day of the Transition Period for use
with any approved Products as of the Effective Date.

 

(m)     “Non-Exclusive Fields” means [***].

 

(n)     “Regulatory Approval” means, with respect to a country in the Territory,
any and all approvals, licenses, registrations, or authorizations of any
Regulatory Authority required to commercially distribute, sell, or market a
Product in such country, including, where applicable, (i) pricing or
reimbursement approvals in such country, (ii) pre- and post-approval marketing
authorizations (including any prerequisite manufacturing approval or
authorization related thereto), and (iii) approval of Product labeling.

 

(o)     “Regulatory Authority” means any governmental authority, including but
not limited to the U.S. Food and Drug Administration (“FDA”) or the equivalent
regulatory body (including notified bodies) in a country or region with
responsibility for granting licenses or approvals necessary for the marketing
and sale of pharmaceutical or medical device products in a country or region.

 

(p)     “Regulatory Documentation” means all (i) applications, registrations,
licenses authorizations, and approvals (including Regulatory Approvals); (ii)
correspondence and reports submitted to or received from Regulatory Authorities
(including minutes and official contact reports relating to any communications
with any Regulatory Authority) and all supporting documents with respect
thereto, including all regulatory drug lists, advertising and promotion
documents, safety information including adverse event files, and complaint
files; and (iii) clinical data and data contained or relied upon in any of the
foregoing, in each case (i), (ii), and (iii) relating to the Product.

 

(q)     “Territory” means worldwide.

 

(r)     “Transition Period” is the period from the Effective Date until the date
of expiration or earlier date of termination of that certain Transition Services
Agreement by and among Licensor and Licensee of even date herewith.

 

(s)     “Valid Claim” means a claim (i) of a pending patent application included
within the Licensed Patents, or (ii) of an issued and unexpired Licensed Patent
that in each case of (i) and (ii) has not been (A) held invalid or unenforceable
by a court or other governmental agency of competent jurisdiction in a decision
or order that is not subject to appeal, (B) canceled, or (C) abandoned.

 

3

--------------------------------------------------------------------------------

 

 

2.     TERM OF AGREEMENT. The term (“Term”) of this Agreement shall be effective
from the Effective Date and shall continue thereafter without expiration, unless
terminated by Licensee pursuant to Section 8 below.

 

3.     GRANT OF LICENSES.

 

3.1     Licensor Grants.

 

(a)     Exclusive License. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee an exclusive (even as to
Licensor), limited, fully paid-up, royalty-free, worldwide, transferable,
sublicensable, perpetual and irrevocable right and license (“Exclusive License”)
under and to the Licensed Patents and Licensed Technology only in the Exclusive
Fields (i) to use (and have used), make (and have made), reproduce (and have
reproduced) and Commercialize the Products in the Exclusive Fields and (ii) to
develop and make Improvements to the Licensed Patents and Licensed Technology to
use (and have used), make (and have made), reproduce (and have reproduced) and
Commercialize the Products in the Exclusive Fields. Licensee confirms that
Section 5.15 of the APA applies to this Exclusive License.

 

(b)     Non-Exclusive Licenses.

 

(i)     Subject to the terms and conditions of this Agreement, Licensor hereby
grants to Licensee a non-exclusive, limited, fully paid up, royalty-free,
worldwide, transferable, sublicensable, perpetual and irrevocable right and
license (the “Non-Exclusive License”) under and to the Licensed Patents and
Licensed Technology in the Non-Exclusive Fields to (A) use (and have used), make
(and have made), reproduce (and have reproduced) and Commercialize the Products
in the Non-Exclusive Fields and (B) to develop and make Improvements to the
Licensed Patents and Licensed Technology to use (and have used), make (and have
made), reproduce (and have reproduced) and Commercialize the Products in the
Non-Exclusive Fields. Licensee confirms that Section 5.15 of the APA applies to
this Non-Exclusive License.

 

(ii)     Subject to the terms and conditions of this Agreement, Licensor hereby
grants to Licensee a non-exclusive, fully paid up, royalty-free, worldwide,
transferable, sublicensable, perpetual and irrevocable right and license to use
and reproduce (A) any clinical data that would be relevant to the Products in
either the Exclusive Fields or the Non-Exclusive Fields that is not included in
the purchased Assets (as defined in the APA) and (B) any clinical data produced
or received by Licensor relating to Licensor’s ADAPT® platform technology that
would be relevant to the Products.

 

4

--------------------------------------------------------------------------------

 

 

(iii)     Each time Licensor grants to any other party or parties a license or
licenses to, or including, or covering the Non-Exclusive Fields and such license
contains any term or terms more favorable than those contained in this Agreement
and relating to or governing the Non-Exclusive License, then Licensor shall
grant to Licensee the same more favorable terms granted to such third party for
no additional consideration. Licensor shall promptly notify Licensee in writing
of each license granted by Licensor that relates in any way to the Non-Exclusive
Fields together with an unredacted copy of such license to enable Licensee to
review the license and determine if any terms of such new license would require
an amendment to the terms of this Agreement. Any amendments to the terms of this
Agreement resulting from the application of this Section 3.1(b)(iii) shall be
set forth in a written amendment executed by the Parties to this Agreement.

 

(c)     Improvements. Licensee’s right to make Improvements to the Licensed
Patents and Licensed Technology is limited to those Improvements that are
necessary or desirable to manufacture (or have manufactured) the Products in
different sizes or shapes for use only in the Exclusive Fields or the
Non-Exclusive Fields. Licensee is further prohibited from using the Licensed
Patents and Licensed Technology in whole or in part, with respect to Licensee’s
XenoSure product line or any other competing product line to the Products.

 

(d)     Regulatory Filings. Licensor hereby grants to Licensee the right of
reference to all Regulatory Documentation to the extent not included in the
Assets and pertaining to the Products submitted by or on behalf of Licensor
their Affiliates and/or (sub)licensees for the purpose of seeking, obtaining and
maintaining Regulatory Approval of any Product in the Territory. To the extent
that a right of reference is not recognized by a Regulatory Authority, Licensor
will make commercially reasonable efforts at Licensee’s expense to further the
Licensee’s regulatory obligations with respect to such Regulatory Authority.

 

(e)     Reservation of Rights. All worldwide rights of Licensor in and to the
Licensed IP that are not expressly granted to Licensee by this Agreement are
reserved to Licensor. No rights are granted under this Agreement by implication,
estoppel or statute.

 

(f)     Bankruptcy and Insolvency. All rights and licenses granted under or
pursuant to any section of this Agreement, including the licenses granted under
this Section 3.1 to the Licensed Patents and Licensed Technology, are and will
otherwise be deemed to be for purposes of Section 365(n) of the Bankruptcy Code,
licenses of rights to “intellectual property” as defined in Section 101(35A) of
the Bankruptcy Code. Licensee will retain and may fully exercise all of its
respective rights and elections under the Bankruptcy Code. The Parties agree
that Licensee, as licensee of such rights under this Agreement, will retain and
may fully exercise all of its rights and elections under the Bankruptcy Code or
any other provisions of applicable Law outside the United States that provide
similar protection for “intellectual property.” The Parties further agree that,
in the event of the commencement of a bankruptcy proceeding by or against
Licensor under the Bankruptcy Code or analogous provisions of applicable Law
outside the United States, in addition to the rights granted to Licensee under
Section 365(n), Licensee will be entitled to a complete duplicate of (or
complete access to, as Licensee deems appropriate) such intellectual property
and all embodiments of such intellectual property, which, if not already in
Licensee’s possession, will be promptly delivered to it upon Licensee’s written
request thereof. Any agreements supplemental hereto will be deemed to be
“agreements supplementary to” this Agreement for purposes of Section
365(n)(4)(B) of the Bankruptcy Code.

 

5

--------------------------------------------------------------------------------

 

 

3.2     Licensee Grants.

 

(a)     Manufacturing License. Subject to the terms and conditions of this
Agreement, for a period commencing on the date hereof and ending on the
expiration or termination of the Transition Period (or such earlier date as
elected by Licensee), Licensee hereby grants back to Licensor a non-exclusive,
fully paid-up, royalty-free, limited, revocable, terminable, non-transferable,
non-sublicensable right and license under and to the Licensed Patents and
Licensed Technology in the Exclusive Fields solely for the purpose of
manufacturing Products for and on behalf of Licensee under the TSA.

 

(b)     Clinical Data License. Subject to the terms and conditions of this
Agreement, Licensee hereby grants to Licensor a non-exclusive, fully paid up,
royalty-free, limited, worldwide perpetual license to use and reproduce any
clinical data generated by Licensee and pertaining to the Products.

 

4.     SUBLICENSING

 

4.1     Sublicenses. Subject to the terms and conditions of this Agreement,
Licensee may, only upon the prior written consent of Licensor (such consent not
to be unreasonably withheld, delayed or conditioned), grant sublicenses of the
licenses granted to Licensee in Section 3 above to third parties by entering
into a written agreement with any such third party (each such agreement shall be
referred to herein as a “Sublicense” and each such third party shall be referred
to herein as a “Sublicensee”).

 

5.     PAYMENTS.

 

5.1     License Fee. In exchange for the licenses granted by Licensor to
Licensee hereunder, Licensee shall pay to Licensor a one-time upfront payment of
eight million U.S. Dollars (USD $8,000,000) (the “License Fee”) on the Effective
Date in immediately available funds to such account as designated in writing by
Licensor. The License Fee is based upon the Exclusive Fields and the
Non-Exclusive Fields and is not based on fields not granted to Licensee under
this Agreement.

 

5.2     Taxes. All excise, sales, use, goods and services, transfer and all
other taxes incurred in connection with the licenses granted by Licensor
hereunder (the “License Taxes”) shall be borne 50% by the Licensor, on the one
hand, and 50% by Licensee, on the other; provided, however that the Licensor’s
liability for Transfer Taxes and License Taxes (as defined in the License
Agreement) shall not exceed [***] in the aggregate.

 

6

--------------------------------------------------------------------------------

 

 

6.     ADDITIONAL AGREEMENTS

 

6.1     Rights of First Refusal.

 

(a)     Carotid/Jugular Conduit Right of First Refusal. At any time during the
Term, if Licensor (or any Licensor Affiliate) shall have received a bona-fide
offer or proposal in writing (a “Conduit Proposal”) from a third party (a
“Conduit Offeror”) to sell, license, convey, assign or otherwise transfer (a
“Conduit Transaction”) any rights to bovine carotid and jugular conduits
processed with Licensor’s ADAPT® platform technology for use as conduits in
cardiac repair or replacement or vascular repair or replacement or any aspects
of the foregoing (collectively the “Conduit Technology”), then Licensee will
have a right of first refusal to acquire rights to such Conduit Technology in
accordance with this Section 6.1(a). Upon receipt of a Conduit Proposal,
Licensor shall provide a written notice of such Conduit Proposal (the “Conduit
Proposal Notice”) to Licensee no later than five (5) business days after receipt
of such Conduit Proposal. The Conduit Proposal Notice shall include a true and
correct copy, subject to appropriate redactions, of the Conduit Proposal,
including all schedules, exhibits and ancillary documents related thereto, but
shall not include any Confidential Information of the Conduit Offeror.
Immediately after delivering the Conduit Proposal Notice to Licensee, Licensor
shall provide Licensee access to, and, if requested, copies of, the information
and other diligence materials, including all non-public information of Licensor,
that are or have been supplied to the Conduit Offeror. Upon receipt of the
Conduit Proposal Notice, Licensee shall have the irrevocable and exclusive
option, at its sole discretion, to become, or to have any of its Affiliates
become, the purchaser or licensee (as applicable) with respect to the Conduit
Technology on substantially the same terms as provided in the Conduit Proposal.
If Licensee elects to become, or to have any of its Affiliates become, the
purchaser or licensee (as applicable) of the Conduit Technology, then Licensee
shall deliver a written notice (the “Licensee Conduit Proposal Notice”) to
Licensor of such election within twenty (20) business days of its receipt of the
Conduit Proposal Notice (the “Conduit Consideration Period”). Upon receipt by
Licensor of Licensee Conduit Proposal Notice, Licensor shall not enter into or
agree to the Conduit Proposal and shall enter into an agreement with Licensee or
any of its affiliates (as designated by Licensee) on substantially the same
terms as provided in the Conduit Proposal, and Licensor shall negotiate in good
faith with Licensee in respect of such transaction. In the event Licensee does
not deliver a Licensee Conduit Proposal Notice to Licensor before the expiration
of the Conduit Consideration Period, then, and only then, Licensor shall be
free, for a period of ninety (90) days following expiration of the Conduit
Consideration Period (the “Noticed Proposal Period”), to enter into a definitive
documentation with the Conduit Offeror on terms and conditions substantially the
same as, and in any event not more favorable in any material respect to the
Conduit Offeror than, the terms and conditions described in the Conduit
Proposal. If, during a Noticed Proposal Period, any change or amendment to the
Conduit Proposal is made that individually or in the aggregate with any other
changes or amendments, are more favorable in any material respect to the Conduit
Offeror, then such Conduit Proposal as changed or amended shall constitute a new
Proposal subject anew to the terms and conditions of this Section 6.1(a). The
right of first refusal granted by Licensor to the Licensee under this Section
6.1(a) shall not apply to any sale or change of control transaction of Licensor
or Licensor Affiliate. Any consummation of a Conduit Transaction in violation of
this Section 6.1(a) shall be void and ineffectual.

 

7

--------------------------------------------------------------------------------

 

 

(b)     Dura Right of First Refusal. At any time during the Term, if Licensor
(or any Licensor Affiliate) shall have received a bona-fide offer or proposal in
writing (a “Dura Proposal”) from a third party (“Dura Offeror”) to sell,
license, convey, assign or otherwise transfer (a “Dura Transaction”) any rights
to patches for surgical dura repair or replacement processed with the ADAPT®
platform technology or any aspects of the foregoing (collectively the “Dura
Technology”), then Licensee will have a right of first refusal to acquire rights
to such Dura Technology in accordance with this Section 6.1(b). Upon receipt of
a Dura Proposal, Licensor shall provide a written notice of such Dura Proposal
(the “Dura Proposal Notice”) to Licensee no later than five (5) business days
after receipt of such Dura Proposal. The Dura Proposal Notice shall include a
true and correct copy of the Dura Proposal, subject to appropriate redactions,
including all schedules, exhibits and ancillary documents related thereto, but
shall not include any Confidential Information of the Dura Offeror. Immediately
after delivering the Dura Proposal Notice to Licensee, Licensor shall provide
Licensee access to, and, if requested, copies of, the information and other
diligence materials, including all non-public information of Licensor, that are
or have been supplied to the Dura Offeror. Upon receipt of the Dura Proposal
Notice, Licensee shall have the irrevocable and exclusive option, at its sole
discretion, to become, or to have any of its Affiliates become, the purchaser or
licensee (as applicable) with respect to the Dura Technology on substantially
the same terms as provided in the Dura Proposal. If Licensee elects to become,
or to have any of its Affiliates become, the purchaser or licensee (as
applicable) of the Dura Technology, then Licensee shall deliver a written notice
(the “Licensee Dura Proposal Notice”) to Licensor of such election within twenty
(20) business days of its receipt of the Dura Proposal Notice (the “Dura
Consideration Period”). Upon receipt by Licensor of Licensee Dura Proposal
Notice, Licensor shall not enter into or agree to the Dura Proposal and shall
enter into an agreement with Licensee or any of its Affiliates (as designated by
Licensee) on substantially the same terms as provided in the Dura Proposal, and
Licensor shall negotiate in good faith with Licensee in respect of such
transaction. In the event Licensee does not deliver a Licensee Dura Proposal
Notice to Licensor before the expiration of the Dura Consideration Period, then,
and only then, Licensor shall be free, for a period of ninety (90) days
following expiration of the Dura Consideration Period (the “Dura Noticed
Proposal Period”), to enter into a definitive documentation with the Dura
Offeror on terms and conditions substantially the same as, and in any event not
more favorable in any material respect to the Dura Offeror than, the terms and
conditions described in the Dura Proposal. If, during a Dura Noticed Proposal
Period, any change or amendment to the Dura Proposal is made that individually
or in the aggregate with any other changes or amendments, are more favorable in
any material respect to theDura Offeror, then such Dura Proposal as changed or
amended shall constitute a new Proposal subject anew to the terms and conditions
of this Section 6.1(b). The right of first refusal granted by Licensor to the
Licensee under this Section 6.1(a) shall not apply to any sale or change of
control transaction of Licensor or Licensor Affiliate. Any consummation of a
Dura Transaction in violation of this Section 6.1(b) shall be void and
ineffectual.

 

6.2     Exclusivity.

 

(a)      From and after the Effective Date, Licensor and its Affiliates are
prohibited from directly or indirectly selling, assigning, conveying, licensing
or otherwise transferring any rights in or to the Licensed Patents and the
Licensed Technology in the Exclusive Fields. Licensor acknowledges and agrees
that a breach of these restrictions by Licensor or any Affiliate of Licensor
would cause irreparable harm to Licensee and that Licensee shall be entitled to
obtain injunctive relief in the event of a breach of this Section 6.2 by
Licensor or an Affiliate of Licensor.

 

8

--------------------------------------------------------------------------------

 

 

6.3     Technology Transfer. Licensor undertakes at no charge to Licensee to
reasonably cooperate throughout the term of the Transition Services Agreement
with Licensee in order to facilitate the transfer of the Licensed Technology and
related know-how concerning Product manufacturing to Licensee (“Technology
Transfer”). In furtherance of these objectives, Licensor and Licensee agree that
Licensor shall provide at no charge to Licensee (other than expressly provided
below) the Technology Transfer services including, but not limited to the
following:

 

(a)     upon reasonable notice from Licensee, Licensor shall allow three of
Licensee’s employees reasonable access to Licensor’s manufacturing facility for
the purpose of training in the manufacturing processes for the Products for up
to 185 days each on a schedule mutually agreed upon (provided that,
notwithstanding anything contained herein to the contrary, Licensee shall pay
for the associated travel costs and accommodations of its employees).  This
shall include, but not be limited to, (i) allowing Licensee’s employees to
observe and videotape the manufacture of Products in Licensor’s facility, (ii)
instruction on the manufacturing processes for the Products, including how to
use the manufacturing equipment, (iii) manufacturing and assembly training, and
(iv) training on preventative maintenance on and troubleshooting the
manufacturing equipment, how to inspect the Products, and how to address common
defects and the disposition thereof;

 

(b)     upon reasonable request of Licensee, Licensor shall provide Licensee at
Licensee’s manufacturing facility: (i) a manufacturing engineer (or such other
qualified Licensor employee acceptable to Licensee) to assist Licensee for up to
ten (10) business days in assembling manufacturing equipment and implementing
manufacturing processes for the Products, and (ii) a processing technician to
assist Licensee for up to ten (10) business days in training Licensee’s
employees in such manufacturing processes (provided that, notwithstanding
anything contained herein to the contrary, Licensor shall pay for the associated
travel costs and accommodations of its employees);

 

(c)     upon reasonable request of Licensee, provide ten (10) additional
business days of consulting services related to the manufacturing of the
Products at Licensee’s facilities (provided that, notwithstanding anything
contained herein to the contrary, Licensor shall pay for the associated travel
costs and accommodations of its employees); and

 

(d) provide Licensee with all such other technical support (but not in-person)
as is reasonably necessary in order for Licensee to manufacture the Products
during the Transition Period.

 

6.4      Regulatory Cooperation. Licensor will work collaboratively with
Licensee, at Licensee’s expense and upon the request of Licensee, to provide
reasonable support to Licensee in connection with regulatory filings required to
obtain and maintain Regulatory Approval in the Territory and to Commercialize
the Products. Licensor shall promptly provide Licensee with any copies of
documents in its possession required for all government approvals, registrations
and/or recordals required or advisable under any applicable laws in the
Territory to enable Licensee to exercise, enforce and enjoy all of the rights
and obligations contained thereunder. Neither Party, or its respective
Affiliates, will willfully engage in any activity that adversely impacts the
Regulatory Approval of the Product in the Territory. Either Party shall have the
right to bring any matter to the attention of the other Party that the Party
reasonably believes could adversely affect the Regulatory Approval of the
Product in the Territory and the Parties shall discuss in good faith the
resolution of such concern.

 

6.5     Right to Audit by Licensor. During the term of this Agreement, upon
fifteen (15) business days’ written notice and not more than once per year,
Licensor or representatives of Licensor shall have the right to inspect
Licensee’s use of the Licensed IP for no more than three (3) consecutive
Business Days, under the terms and conditions of this Agreement. The scope of
such audit and inspection may include the review of all records of Licensee
regarding use of the Licensed IP in conjunction with its obligations under this
Agreement, as well as processes and related process internal controls and
support systems, the quality and accuracy of which are directly related to the
performance of Licensee’s obligations under this Agreement. Licensee agrees to
provide Licensor and Licensor's representatives reasonable access to books,
records, systems and processes relating to the use of the Licensed IP, and shall
cooperate fully with Licensor in support of their inspection and audit
activities during Licensee’s normal business hours. Licensor and/or Licensor's
representatives shall execute such confidentiality agreements reasonably
requested by Licensee, and consistent with the confidentiality obligations set
forth in this Agreement. Licensor shall bear all out-of-pocket expenses
associated with each such audit.

 

9

--------------------------------------------------------------------------------

 

 

7.     INTELLECTUAL PROPERTY

 

7.1     Ownership; Disclosure.

 

(a)     Ownership. Licensee hereby acknowledges, agrees and confirms that, as
between the Parties, Licensor is and will remain the sole and exclusive owner of
the Licensed IP. Any Improvements, as allowed under Section 3.1, that are
conceived, invented and reduced to practice solely by, or on behalf of, Licensee
(“Licensee Improvements”) shall be owned by Licensee. Any Improvements to the
manufacture of the Products that are conceived, invented and reduced to practice
during the Transition Period solely by, or on behalf of, Licensor for the sole
benefit of Licensee’s manufacture of the Products (“Licensor Improvements”)
shall be owned by Licensor and included in the licenses granted hereunder in
accordance with Section 3.1 above. For purposes of determining whether an
Improvement is a Licensee Improvement or a Licensor Improvement, questions of
inventorship shall be resolved in accordance with the applicable patent Laws in
the United States. Each of Licensor and Licensee warrants to the other Party
that it will not take, or omit to take, any action that would interfere with
such other Party’s sole and exclusive ownership of such Party’s intellectual
property.

 

(b)     Disclosure of Improvements. Licensee shall promptly disclose in writing
to Licensor in a timely manner any Licensee Improvement (“Licensee Invention
Notice”). Licensor shall promptly disclose in writing to Licensee in a timely
manner any Licensor Improvement (“Licensor Invention Notice”). Such disclosures
by Licensee and Licensor shall include a reasonably detailed written description
of the Licensee Improvement or Licensor Improvement (as the case may be). All
information disclosed by one Party to the other Party relating to such Licensee
Improvements or Licensor Improvements shall be treated as Confidential
Information.

 

7.2     Prosecution and Maintenance of Licensed Patents.

 

(a)     Prosecution of Licensed Patents. Licensor will control the preparation
and prosecution of any patent applications pertaining to Licensed Patents. With
respect to Licensed Patents, Licensor and Licensee shall cooperate in connection
with the continued prosecution and maintenance by Licensor of such Licensed
Patents. The out-of-pocket costs and expenses incurred to obtain, prosecute and
maintain Licensed Patents shall be borne by Licensor.

 

(b)     Abandoned Patents. Licensor shall not abandon any Licensed Patent in the
Territory (the “Abandoned Patents”) without at least sixty (60) days’ prior
notice to Licensee. If Licensor decides to abandon any Licensed Patent in the
Territory, upon Licensee’s election and request, Licensee shall, at its sole
expense, have the option to continue to prosecute and maintain the Abandoned
Patents in Licensor’s name by providing a written notice to Licensor. In such
event, Licensor shall promptly provide Licensee with the appropriate documents
to continue to prosecute or maintain the Abandoned Patents in Licensor’s name.
For avoidance of doubt, Abandoned Patents owned by Licensor, but prosecuted and
maintained by Licensee shall continue to be a Licensed Patent.

 

10

--------------------------------------------------------------------------------

 

 

7.3     Infringement Claims by Third Parties. If the manufacture, or
Commercialization of any Product in any country or countries of the Territory
pursuant to this Agreement using the Licensed IP under Section 3.1 results in a
claim, suit or proceeding by a third party alleging patent infringement against
Licensor or Licensee (or their respective Affiliates, Sublicensees or
Distributors, as applicable) (each, an“Infringement Action”), or in Licensor’s
or Licensee’s opinion, is likely to become the subject of an Infringement
Action, such Party shall promptly notify the other Party hereto in writing of
the existence of such Infringement Action or of its concern that such an action
is imminent. Licensor shall defend and control the defense of any such
Infringement Action at its own expense, using counsel reasonably experienced in
the defense of patent infringement claims (except in the case of an Infringement
Action based on Licensee Improvement, in which case Licensee shall defend and
control the defense of any such Infringement Action at its own expense, using
counsel reasonably experienced in the defense of patent infringement claims).
Licensee may participate in any such claim, suit, or proceeding with counsel of
its choice at its own expense. Without limitation of the foregoing, if Licensor
finds it necessary or desirable to join Licensee as a party to any such action,
Licensee shall execute all papers and perform such acts as shall be reasonably
required at Licensor’s expense. If Licensor fails to initiate and maintain the
defense of any such Infringement Action within ten (10) days of notice of such
action, Licensee may conduct and control the defense of any such claim, suit, or
proceeding and Licensor shall indemnify Licensee in full for the expense of such
defense (except in the case of an Infringement Action based on Licensee
Improvement, in which case Licensee shall defend and control the defense of any
such Infringement Action at its own expense, using counsel reasonably
experienced in the defense of patent infringement claims). Each Party shall keep
the other Party reasonably informed of all material developments in connection
with any such Infringement Action. Any recoveries of any sanctions awarded to
Licensee or Licensor (as applicable) and against a party asserting a claim being
defended under this Section 7.3 shall be applied as follows: such recovery shall
be applied first to reimbursing the defending Party for its reasonable
out-of-pocket costs of defending such claim, suit, or proceedings (including
reasonable attorneys’ fees, court costs and expenses), with the balance divided
so that 50% is remitted to Licensor and 50% to Licensee.

 

7.4     Invalidity or Unenforceability Defenses or Actions. Each Party shall
promptly notify the other Party in writing of any alleged or threatened
assertion of invalidity or unenforceability of any of the Licensed Patents, by a
third party, in each case in the Territory and of which such Party becomes
aware. Licensor shall defend and control the defense of the validity and
enforceability of the Licensed Patents at its own expense, using counsel
reasonably satisfactory to Licensee. Licensee may participate in any such claim,
suit, or proceeding with counsel of its choice at its own expense. If Licensor
fails to initiate and maintain the defense of any such claim, suit, or
proceeding, then Licensee may conduct and control the defense of any such claim,
suit, or proceeding, and Licensor shall indemnify Licensee in full for the
expense of such defense.

 

11

--------------------------------------------------------------------------------

 

 

7.5     Settlements. Notwithstanding anything in this Agreement to the contrary,
neither Party may, without the advance written consent of the other Party (such
consent not to be unreasonably withheld, conditioned or delayed), settle,
compromise, or otherwise enter into any form of settlement (or other similar
agreement) regarding any claim or action brought under Section 7.3 or Section
7.4 that either (i) admits liability on the part of the other Party; (ii)
negatively affects the rights of Licensor or Licensee or imposes any liability,
restrictions, or obligation upon Licensor or Licensee; (iii) requires any
financial payment by Licensor or Licensee; and/or (iv) grants rights or
concessions to a third party to the Licensed IP, any Products or the Exclusive
Fields.

 

7.6     Cooperation. Each Party shall assist and cooperate with the other Party
as such other Party may reasonably request from time to time in connection with
its activities set forth in this Section 7, including by being joined as a party
plaintiff in any action or proceeding involving the rights granted hereunder,
providing access to relevant documents and other evidence, and making its
employees available at reasonable business hours. In connection with any such
defense or claim or counterclaim, the controlling Party shall consider in good
faith any comments from the other Party and shall keep the other Party
reasonably informed of any steps taken, and shall provide copies of all
documents filed, in connection with such defense, claim, or counterclaim. In
connection with the activities set forth in this Section 7, each Party shall
consult with the other as to the strategy for the defense of the Licensed
Patents.

 

8.     DEFAULT, REMEDIES, TERMINATION

 

8.1     Non-Terminable by Licensor. Licensor acknowledges and agrees that the
licenses granted hereunder are irrevocable, fully paid up, perpetual and
non-terminable by Licensor, and accordingly that Licensor has no right to
terminate this Agreement.

 

8.2     Termination for Convenience. Licensee may at any time terminate this
Agreement in its entirety for any reason or no reason upon ninety (90) days
prior written notice to Licensor.

 

8.3     Termination for Insolvency. This Agreement may be terminated by Licensee
upon written notice to Licensor (i) if Licensor shall make an assignment for the
benefit of its creditors, file a petition in bankruptcy, petition or apply to
any tribunal for the appointment of a custodian, receiver or trustee for it or a
substantial part of its assets, or shall commence any proceeding under any
bankruptcy, reorganization, readjustment of debt, dissolution or liquidation law
or statute of any jurisdiction, whether now or hereafter in effect; or (ii) if
there shall have been filed against Licensor any such bona fide petition or
application, or any such proceeding shall have been commenced against it, in
which an order for relief is entered or that remains undismissed or unstayed for
a period of ninety (90) days or more; or (iii) if Licensor by any act or
omission shall indicate its consent to, approval of or acquiescence in any such
petition, application or proceeding or order for relief or the appointment of a
custodian, receiver or trustee for it or any substantial part of its assets, or
shall suffer any such custodianship, receivership or trusteeship to continue
undischarged or unstayed for a period of ninety (90) days or more; or (iv)
anything analogous to any of the foregoing occurs in any applicable
jurisdiction. Termination pursuant to this Section 8.3 shall be effective upon
the date specified in such notice.

 

12

--------------------------------------------------------------------------------

 

 

8.4     Effect of Termination. If this Agreement is terminated by Licensee under
Section 8, then the licenses granted to Licensee in Section 3 shall terminate.
Termination of this Agreement for any reason shall not release either Party from
any liability that, at the time of such termination, has already accrued or that
is attributable to a period prior to such termination nor preclude either Party
from pursuing any right or remedy it may have hereunder or at Law or in equity
with respect to any breach of this Agreement. Sections 3.1(d), 3.2(b), 6.1, 6.4,
7.3, 9, 10, 11, and 12 survive termination of this Agreement.

 

9.     WARRANTIES

 

9.1     Mutual Representations and Warranties. Each Licensor represents to
Licensee, and Licensee represents to Licensor the following:

 

(a)     Good Standing. Such Party is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation, and has all necessary corporate powers to own, use and transfer its
properties and assets, and to carry on its business as now owned and operated.

 

(b)     No Conflicts. The entering into by such Party of this Agreement and the
performance and consummation by such Party of the matters contemplated hereby,
does not and shall not violate any agreement with or obligation to (whether
express, implied or by operation of law) or right of (including intellectual
property rights) of any other person, company or entity to which such Party is a
party or subject, and, that this Agreement is binding upon such Party pursuant
to the laws of such Party’s domicile.

 

(c)     Authorization. Such Party has the corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance of this Agreement has been duly and validly
authorized and approved by all necessary corporate action on the part of each
such Party. Assuming due authorization, execution and delivery on the part of
each Party, this Agreement constitutes a legal, valid and binding obligation of
each such Party, enforceable against such Party in accordance with its terms.

 

9.2     Representations and Warranties of Licensor. Each Licensor represents and
warrants to Licensee the following:     

 

(a)     All Licensed Patents existing as of the Effective Date are listed on
Schedule 1. All issued Licensed Patents are in full force and effect. The
Licensed Patents that consist of patent applications as listed are being
prosecuted in the respective patent offices in the Territory in accordance with
applicable Law. All Licensed Patents, have been filed and maintained properly
and correctly and all applicable fees have been paid on or before the due date
for payment.

 

(b)     The Licensed IP includes all intellectual property rights owned or
controlled by Licensor necessary, for the development (as permitted hereunder),
manufacture and Commercialization of the Products.

 

(c)     There are no claims that have been filed and served against Licensor or
any Licensor Affiliate, judgments, or settlements against, or amounts with
respect thereto, owed by Licensor or any Licensor Affiliate relating to the
Regulatory Documentation, Licensed Patents, or the Licensed Technology. No claim
or litigation has been filed and served against Licensor or any Licensor
Affiliate or threatened in writing by any person alleging, and Licensor has no
knowledge that the Licensed Patents are invalid or unenforceable. Neither
Licensor nor any Licensor Affiliate has received any written notice from any
third party claiming that the development, manufacture or Commercialization of
the Products do or will, violate, infringe or misappropriate any intellectual
property right of such third party. To Licensor’s knowledge, no person is
infringing or threatening to infringe the Licensed Patents or misappropriating
or threatening to misappropriate the Licensed Patents, any Licensed Technology
or the Regulatory Documentation.

 

13

--------------------------------------------------------------------------------

 

 

(d)     Licensor is the sole and exclusive owner of the entire right, title and
interest in the Licensed Patents and the Licensed Technology and free of any
encumbrance, lien, or claim of ownership by any third party. Licensor is
entitled to grant the licenses specified herein.

 

(e)     Neither Licensor nor any of its Affiliates shall encumber or diminish,
the rights granted to Licensee hereunder with respect to the Licensed IP.

 

(f)     Licensor has used commercially reasonable efforts to keep the Licensor
Technology confidential and to Licensor’s knowledge, has only disclosed the
Licensor Technology to third parties under terms of confidentiality. To the
knowledge of Licensor and its Affiliates no breach of such confidentiality has
been committed by any third party.

 

(g)     The inventions claimed or covered by the Licensed Patents were not
conceived, discovered, developed, or otherwise made in connection with any
research activities funded, in whole or in part, by the federal government of
the United States or any agency thereof.

 

(h)     Compliance. Licensor is in compliance with and is not in default under
or in violation of, and has not received any written notices of non-compliance,
default or violation with, in each case, in any material respect, with respect
to any Laws relevant to the Licensed IP.

 

10.     INDEMNIFICATION.

 

10.1     Indemnification by Licensee. Licensee agrees to defend, indemnify and
hold Licensor and its respective Affiliates, officers, directors, employees,
agents, successors and assigns harmless from and against any and all claims,
demands, actions, causes of action, judgments, losses, damages, costs and
expenses (including, but not limited to, attorneys’ and expert witness fees and
expenses) (collectively “Losses”) arising out of, relating to or resulting from:

 

(a)     any misrepresentation or breach of any representation, warranty,
covenant or agreement made by Licensee in this Agreement;

 

(b)     the gross negligence or willful misconduct of Licensee in connection
with Licensee’s performance of this Agreement; and

 

(c)     the manufacture or commercialization of the Products by Licensee, its
Affiliates, or sublicensees during the term of this Agreement (but excluding the
manufacture of the Products by the Licensor under the TSA during the term of
this Agreement).

 

14

--------------------------------------------------------------------------------

 

 

10.2     Indemnification by Licensor. Licensor agrees to defend, indemnify and
hold Licensee and its respective Affiliates, officers, directors, employees,
agents, successors and assigns harmless from and against any and all Losses
arising out of or relating to or resulting from:

 

(a)     any misrepresentation or breach of any representation, warranty,
covenant or agreement made by Licensor in this Agreement;

 

(b)     the gross negligence or willful misconduct of Licensor in connection
with Licensor’s performance of this Agreement;

 

(c)     the development, manufacture or commercialization of the Products by
Licensor, its Affiliates, or sublicensees prior to the Effective Date of this
Agreement; or

 

(d)     the development, manufacture or commercialization of any other products
by Licensor, its Affiliates, or sublicensees whether before or after the
Effective Date of this Agreement.

 

10.3     General Indemnification Procedures.

 

(a)     In the event that any Legal Proceeding shall be threatened or instituted
in respect to which indemnification may be sought by one party hereto from
another party under the provisions of this Section 10, the party seeking
indemnification (“Indemnitee”) shall, reasonably promptly after acquiring actual
knowledge of such threatened or instituted Legal Proceeding, cause written
notice in reasonable detail of such threatened or instituted Legal Proceeding
covered by this indemnification, to be forwarded to the other party from which
indemnification is being sought (“Indemnitor”); provided, however, that the
failure to provide such notice as of any particular date as aforesaid will not
affect any rights to indemnification hereunder, except to the extent, and only
to such extent, that such failure to provide such notice actually and materially
prejudices the Indemnitor’s ability to adequately defend such Legal Proceeding
or actually and materially increases the amount of a party’s Losses as
applicable. In the case of any Losses not involving a Legal Proceeding, the
Indemnitee shall, reasonably promptly after acquiring actual knowledge of such
Losses, cause written notice in reasonable detail of such Losses covered by this
indemnification, to be forwarded to the Indemnitor; provided, however, that the
failure to provide such notice as of any particular date as aforesaid will not
affect any rights to indemnification hereunder, except to the extent that
failure to provide notice actually and materially increases the amount of a
party’s Losses as applicable.

 

15

--------------------------------------------------------------------------------

 

 

(b)     In the event of the initiation of any Legal Proceeding against an
Indemnitee by a third party, the Indemnitor shall have the right after the
receipt of the notice described in Section 10.3(a), at its expense, to appoint
counsel to represent Indemnitee, which shall be reasonably satisfactory to the
Indemnitee, and (subject to Section 10.3(c)) to defend against, negotiate,
settle or otherwise deal with any Legal Proceeding or demand that relates to any
Licensor Losses or Licensee Losses, as the case may be, indemnified against
hereunder, and, in such event, the Indemnitee will reasonably cooperate with the
Indemnitor and its representatives in connection with such defense, negotiation,
settlement or dealings (and the Indemnitee’s costs and expenses arising
therefrom or relating thereto shall constitute Licensor’s Losses, if the
Indemnitee is the Licensor, or Licensee’s Losses, if the Indemnitee is the
Licensee); provided, however, that the Indemnitor shall actively and diligently
defend the Indemnitee; and provided further that the Indemnitee may directly
participate in any such Legal Proceeding so defended with counsel of its choice
at its own expense, subject to the Indemnitor’s right to control the defense for
which it bears the expense. If the Indemnitor fails to take reasonable steps
necessary to defend diligently such third party claim within 10 Business Days
after receiving written notice from the Indemnitee that the Indemnitee
reasonably believes the Indemnitor has failed to take such steps or if the
Indemnitor has not undertaken fully to indemnify the Indemnitee in respect of
all such Licensor’s or Licensee’s Losses, as the case may be, relating to the
matter and as required hereunder, the Indemnitee may assume its own defense,
and, in such event (i) seek indemnification for all Licensor’s or Licensee’s
Losses, as the case may be, reasonably paid or incurred in connection therewith,
and (ii) the Indemnitor shall, in any case, reasonably cooperate, at its own
expense, with the Indemnitee and its representatives in connection with such
defense.

 

(c)     Without the prior written consent of the Indemnitee, which shall not be
unreasonably withheld, the Indemnitor will not enter into any settlement of any
third-party claim that would lead to liability or create any financial or other
obligation on the part of the Indemnitee for which the Indemnitee is not
entitled to indemnification hereunder or which would otherwise adversely affect
the licenses granted to Licensee under this Agreement.

 

(d)     An Indemnitee shall use commercially reasonable efforts to pursue and
collect any amounts payable under insurance policies on account of Licensor’s
Losses (if the Indemnitee is the Licensor) or Licensee’s Losses (if the
Indemnitee is the Licensee), but only if doing so will not result in (i) an
increase in premiums due then or in the future to procure comparable insurance
or an increase in deductibles; or (ii) a decrease in the levels of insurance or
a change in the risks insured against; or (iii) prejudice to the Indemnitee’s
claims or rights to indemnification hereunder.

 

(e)     After any final judgment or award shall have been rendered by a
Governmental Authority of competent jurisdiction, or a settlement shall have
been consummated, or the Indemnitee and the Indemnitor shall have arrived at a
mutual agreement with respect to each separate matter alleged to be indemnified
by the Indemnitor hereunder, the Indemnitee shall forward to the Indemnitor
notice of any sums due and owing by it with respect to such matter, and the
Indemnitor shall pay all of the sums so owing to the Indemnitee by wire transfer
or certified or bank cashier’s check within 10 Business Days after the date of
such notice. Any and all Licensor’s Losses or Licensee’s Losses, other than
those described in the preceding sentence (including Licensor’s Losses or
Licensee’s Losses incurred in the absence of any threatened or pending Legal
Proceeding, or Licensor’s Losses or Licensee’s Losses incurred after any such
Legal Proceeding has been threatened or instituted but prior to the rendering of
any final judgment or award in connection therewith), shall be paid by the
Indemnitor on a current basis, and, without limiting the generality of the
foregoing, the Indemnitee shall have the right to invoice the Indemnitor for
such Licensor’s Losses or Licensee’s Losses, as the case may be, as frequently
as it deems appropriate, and the amount of any such Licensor’s Losses or
Licensee’s Losses, as the case may be, which are described or listed in any such
invoice shall be paid to the Indemnitee, by wire transfer or certified or bank
cashier’s check, within 10 Business Days after the date of such invoice.
Notwithstanding the foregoing, the Licensee’s claims for indemnification
pursuant to this Section 10 may be satisfied, in Licensee’s sole discretion,
from any amounts that may then be owing from the Licensee to the Licensor under
the APA.

 

16

--------------------------------------------------------------------------------

 

 

11.     CONFIDENTIALITY

 

11.1     Definition of Confidential Information. The Parties acknowledge that,
prior to and during the Term of this Agreement, the Parties may disclose to one
another scientific, technical, trade secret, business, or other information
which is treated by the disclosing Party as confidential or proprietary,
including but not limited to unpublished patent applications and technical
information (“Confidential Information”). The Parties agree that in order to
ensure that each Party understands which information is deemed to be
confidential, all Confidential Information will be in written form and clearly
marked as “Confidential,” and if the Confidential Information is initially
disclosed in oral or some other non-written form, it will be confirmed and
summarized in writing and clearly marked as “Confidential” within thirty (30)
days of disclosure. The receiving Party shall hold such Confidential Information
in confidence and shall treat such information in the same manner as it treats
its own confidential information but not less than with a reasonable degree of
care. The Confidential Information provided to the receiving Party will remain
the property of the disclosing Party, and will be disclosed only to those
persons necessary for the performance of this Agreement. Any Licensed Technology
identified as provided above shall be deemed Confidential Information.

 

11.2     Exclusions. Confidential Information does not include information that
(a) is or becomes part of the public domain through no act by or on behalf of
the receiving Party; (b) is lawfully received by the receiving Party from a
third party without any restrictions, and/or (c) comprises identical subject
matter to that which had been originally and independently developed by the
receiving Party personnel without knowledge or use of any Confidential
Information as evidenced by the receiving Party’s records.

 

11.3     General Obligations. The receiving Party agrees that during the Term
and thereafter it will (a) refrain from disclosing any Confidential Information
to third parties (other than to any government authority as required for
Regulatory Approval), (b) disclose Confidential Information to only those
employees of the receiving Party necessary for the receiving Party to use the
Confidential Information in accordance with this Agreement and who are subject
to restrictions on use and disclosure at least as restrictive as those set forth
in this Agreement, (c) keep confidential the Confidential Information, and (d)
except for use in accordance with the licenses which are expressly granted in
this Agreement, refrain from using Confidential Information. Each party
acknowledges and agrees that a breach of these terms by the other party or its
affiliates with respect to the Confidential Information, including but not
limited to Licensor’s trade secrets included in the Licensed Technology, would
cause irreparable harm to the other party and that the disclosing party shall be
entitled to seek injunctive relief in the event of a breach of this Section 11
by the other party or its affiliates.

 

11.4     Licensee Disclosure Rights. Notwithstanding Section 11.3, nothing
herein shall limit or restrict Licensee’s ability to use Licensor’s Confidential
Information and make such disclosures to Governmental Authorities and other
third parties as necessary to exercise in full, Licensee’s rights and licenses
granted under this Agreement and to engage in the use of the Licensed IP in
accordance with this Agreement and in the manufacture and Commercialization of
the Products. Such disclosure rights include, but are not limited to disclosure
necessary or appropriate to obtain or maintain any Regulatory Approval for the
Products, conducting testing and enforcing rights in and to the Licensed IP.    

 

17

--------------------------------------------------------------------------------

 

 

11.5     Judicial Procedures. The receiving Party may, to the extent necessary,
disclose the disclosing Party’s Confidential Information in accordance with a
judicial or other governmental order, provided that the receiving Party either
(a) gives the disclosing Party reasonable notice prior to such disclosure to
allow the disclosing Party a reasonable opportunity to seek a protective order
or equivalent, or (b) obtains written assurance from the applicable judicial or
governmental entity that it will afford the Confidential Information the highest
level of protection afforded under applicable law or regulation.

 

12.     MISCELLANEOUS

 

12.1     Entire Agreement. This Agreement together with the Schedules hereto and
the Closing Documents (as defined in the APA) (a) supersedes any other prior or
contemporaneous agreement, understanding, promise, representation or express or
implied commitment or obligation, whether written or oral, that may have been
made or entered into by any party or any of their respective Affiliates (or by
any director, officer or representative thereof) with respect to the subject
matter hereof and (b) constitutes the entire agreement of the Parties hereto
with respect to the matters provided for herein. Any other agreements, promises,
representations, or assurances made by either party to this Agreement or entered
into by the Parties hereto on or before the date of this Agreement, whether oral
or written, relating to the subject matter of this Agreement are of no force or
effect. No investigation or receipt of information by or on behalf of Licensee
will diminish or obviate any of the representations, warranties, covenants or
agreements of Licensor under this Agreement or the conditions to obligations of
Licensor under this Agreement.

 

12.2     Amendments. No amendment, modification or alteration of the terms or
provisions of this Agreement shall be binding unless the same shall be in
writing and duly executed by each of the Parties hereto.

 

12.3     Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Parties hereto, and their respective successors and
permitted assigns. Subject to the terms and conditions of this Agreement, his
Agreement is freely assignable by either Party upon notice to the other Party.
For purposes of this Section 12.3, the term “assignment” shall include the
consolidation or merger of a party with and into a third party or the sale of
all or substantially all of the assets or business of a party. Any attempted
assignment in violation of this Section 12.3 shall be null and void.

 

12.4     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original for all purposes
and all of which together shall constitute one and the same instrument.

 

12.5     Headings and Section References. The headings of the sections and
paragraphs of this Agreement are included for convenience only and are not
intended to be a part of, or to affect the meaning or interpretation of, this
Agreement. All section references herein, unless otherwise clearly indicated,
are to sections within this Agreement.

 

12.6     Waiver. No failure or delay by any Licensor or Licensee in exercising
any right, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies otherwise provided by law.

 

18

--------------------------------------------------------------------------------

 

 

12.7     Expenses. Licensor and Licensee shall each pay all of their own
respective costs and expenses incurred in connection with the negotiation of
this Agreement.

 

12.8     Notices. Any notice, request, instruction or other document to be given
under this Agreement by any party hereto to any other party shall be in writing
and delivered by email and delivered personally, dispatched by facsimile
transmission or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid:

 

If to Parent, ARPL or ABPL, at the following address:

 

 

Toowong Tower Level 3,

9 Sherwood Rd

Toowong QLD 4066 Australia

Attn: General Counsel

Email: generalcounsel@admedus.com

 

If to the Licensee, at the following address:

 

 

63 Second Avenue

Burlington, Massachusetts 01803

Attn.:     Legal Department

Facsimile: 781-425-5049

Email: legal@lemaitre.com

 

or at such other address for a party or as shall be specified by like notice.
Any notice that is delivered personally in the manner provided herein shall be
deemed to have been duly given to the person or entity to which it is directed
upon actual receipt by such party (or its agent for notices hereunder). Any
notice by facsimile transmission shall be deemed to have been duly given to the
person or entity to which it is addressed upon transmission and confirmation of
receipt. Any notice that is addressed as provided herein and mailed by
registered or certified mail shall be conclusively presumed to have been duly
given to the person or entity to which it is addressed at the close of business,
local time of such party, on the third calendar day after the day it is so
placed in the mail. Any notice that is addressed as provided herein and sent by
a nationally recognized overnight courier service shall be conclusively presumed
to have been duly given to the person or entity to which it is addressed at the
close of business, local time of such person or entity, on the next Business Day
following its deposit with such courier service for next day delivery.

 

12.9     Governing Law. This Agreement and the legal relations among the parties
hereto shall be governed and construed in accordance with the substantive Laws
of the State of Delaware, without giving effect to the principles of conflict of
laws thereof.

 

12.10     Severability. If any provisions hereof shall be held by any court of
competent jurisdiction to be illegal, void or unenforceable, such provisions
shall be of no force and effect, but the illegality or unenforceability shall
have no effect upon, and shall not impair the enforceability of, any other
provision of this Agreement.

 

19

--------------------------------------------------------------------------------

 

 

12.11     Rights of Third Parties. Nothing expressed or implied in this
Agreement is intended or will be construed to confer upon or give any person or
entity other than the parties hereto and their respective successors and
permitted assigns any rights or remedies under or by reason of this Agreement or
any transaction contemplated hereby.

 

12.12     Group Liability. Each of Parent, ARPL and ABPL is and shall be jointly
and severally liable for the covenants, conditions, provisions and agreements of
this Agreement to be kept, observed and performed by such Parties; and the act
or signature of, or notice from or to, any one or more of them with respect to
this Agreement shall be binding upon each and all of the other Licensor Parties
with the same force and effect as if each and all of them had so acted or
signed, or given or received such notice.

 

12.13     Consent to Jurisdiction. Each Party agrees that, in the event such
party elects to initiate litigation against the other party, such party shall,
and may only, file such litigation in the state or federal courts of Delaware.
Each party hereby expressly and irrevocably waives any claim or defense in any
action or proceeding brought in said jurisdiction and courts based on any
alleged lack of personal jurisdiction, improper venue, forum non conveniens or
any similar basis.

 

12.14      Press Release; Other Announcements. The parties shall consult with
each other before issuing any press release or otherwise making any public
statements with respect to this Agreement or the transactions contemplated
hereby, and no party shall issue any press release or make any public statement
prior to obtaining the other party’s prior approval, which approval shall not be
unreasonably withheld. No such approval shall be necessary to the extent
disclosure may be required by applicable Law or the rules of any stock exchange.
The Seller Group acknowledges that the Purchaser may be required to file this
Agreement and one or more of the Closing Documents with the United States
Securities and Exchange Commission.

 

12.15     Interpretive Matters. No provision of this Agreement will be
interpreted in favor of, or against, any of the parties hereto by reason of the
extent to which any such party or its counsel participated in the drafting
thereof or by reason of the extent to which any such provision is inconsistent
with any prior draft hereof or thereof.

 

 

 

 

Signature Page Follows

 

20

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date and year first above written.

 

LICENSOR:

 

 

 

 

  ADMEDUS REGEN PTY LTD              

By: /s/ Wayne Paterson

Name: Wayne Paterson

Title: Chief Executive Officer

          ADMEDUS BIOMANUFACTURING PTY LTD              

By: /s/ Wayne Paterson

Name: Wayne Paterson

Title: Chief Executive Officer

                  ADMEDUS LTD              

By: /s/ Wayne Paterson

Name: Wayne Paterson

Title: Chief Executive Officer

 

 

 

LICENSEE:

 

  LEMAITRE VASCULAR, INC.          

By: /s/ David B. Roberts

Name: David B. Roberts

Title: President

 

 

--------------------------------------------------------------------------------

 

 

The schedule to this Agreement listed below has been omitted pursuant to Item
601(a)(5) of Regulation S-K. A copy of this schedule will be provided to the
Securities and Exchange Commission upon request.

 

Schedule 1 – Patents

 